Exhibit 10.1

ARCA DISCOVERY, INC.

2004 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page 1.   PURPOSE    1 2.   DEFINITIONS    1 3.  
ADMINISTRATION OF THE PLAN    4   3.1   Board    4   3.2   Committee    5   3.3
  Grants    5   3.4   Deferral Arrangement    6   3.5   No Liability    6 4.  
STOCK SUBJECT TO THE PLAN    6 5.   GRANT ELIGIBILITY    6   5.1   Employees and
Other Service Providers    6   5.2   Successive Grants    7   5.3   Limitations
on Incentive Stock Options    7 6.   AWARD AGREEMENT    7 7.   TERMS AND
CONDITIONS OF OPTIONS    7   7.1   Option Price    7   7.2   Vesting    7   7.3
  Term    8   7.4   Exercise of Options on Termination of Service    8   7.5  
Limitations on Exercise of Option    8   7.6   Exercise Procedure    8   7.7  
Right of Holders of Options    9   7.8   Delivery of Stock Certificates    9 8.
  TRANSFERABILITY OF OPTIONS    9   8.1   Transferability of Options    9   8.2
  Family Transfers    9 9.   RESTRICTED STOCK    10   9.1   Grant of Restricted
Stock    10   9.2   Restrictions    10   9.3   Restricted Stock Certificates   
10   9.4   Rights of Holders of Restricted Stock    10   9.5   Termination of
Service    11   9.6   Purchase and Delivery of Stock    11 10.   FORM OF PAYMENT
   11   10.1   General Rule    11   10.2   Surrender of Stock    11   10.3  
Cashless Exercise    12   10.4   Promissory Note    12 11.   WITHHOLDING TAXES
   12 12.   RESTRICTIONS ON TRANSFER OF SHARES OF STOCK    12   12.1   Right of
First Refusal    12   12.2   Repurchase and Other Rights    13   12.3  
Installment Payments    13     12.3.1   

General Rule

   13     12.3.2   

Exception in the Case of Stock Repurchase Right

   13

 

- i -



--------------------------------------------------------------------------------

  12.4   Publicly Traded Stock    13   12.5   Legend    14 13.   PARACHUTE
LIMITATIONS    14 14.   REQUIREMENTS OF LAW    14   14.1   General    14   14.2
  Rule 16b-3    15   14.3   Financial Reports    15 15.   EFFECT OF CHANGES IN
CAPITALIZATION    16   15.1   Changes in Stock    16   15.2   Reorganization in
Which the Company Is the Surviving Entity and in Which No Change of Control
Occurs    16   15.3   Reorganization, Sale of Assets or Sale of Stock Which
Involves a Change of Control    16   15.4   Adjustments    17   15.5   No
Limitations on Company    17 16.   DURATION AND AMENDMENTS    18   16.1   Term
of the Plan    18   16.2   Amendment and Termination of the Plan    18 17.  
GENERAL PROVISIONS    18   17.1   Disclaimer of Rights    18   17.2  
Nonexclusivity of the Plan    18   17.3   Captions    19   17.4   Other Award
Agreement Provisions    19   17.5   Number and Gender    19   17.6  
Severability    19   17.7   Governing Law    19 18.   EXECUTION    20

 

- ii -



--------------------------------------------------------------------------------

ARCA DISCOVERY, INC.

2004 STOCK INCENTIVE PLAN

ARCA Discovery, Inc., a Delaware corporation (the “Company”), sets forth herein
the terms of its 2004 Stock Incentive Plan (the “Plan”) as follows:

 

1. PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such officers, directors, key
employees, and other persons to serve the Company and its Affiliates and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such officers, directors, key employees and other
persons an opportunity to acquire or increase a direct proprietary interest in
the operations and future success of the Company. To this end, the Plan provides
for the grant of stock options and restricted stock in accordance with the terms
hereof. Stock options granted under the Plan may be nonqualified stock options
or incentive stock options, as provided herein.

 

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

2.2 “Award Agreement” means the stock option agreement, restricted stock
agreement or other written agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of a Grant.

2.3 “Benefit Arrangement” shall have the meaning set forth in Section 13 hereof.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means, as determined by the Board and unless otherwise provided in
an applicable employment agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.

2.6 “Change of Control” means (i) the dissolution or liquidation of the Company
or a merger, consolidation, or reorganization of the Company with one or more
other entities in

 

- 1 -



--------------------------------------------------------------------------------

which the Company is not the surviving entity (other than a recapitalization
transaction which results in 50% or more of the combined voting power of all
classes of stock of the surviving entity being held by one or more persons that
were Affiliates of the Company immediately prior to the transaction), (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company, other than the sale by the Company
of stock in transactions the primary purpose of which is to raise capital for
the Company’s operations and activities.

2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.8 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall consist of one or more members of the
Board.

2.9 “Company” means ARCA Discovery, Inc.

2.10 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee’s position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months; provided,
however, that, with respect to rules regarding expiration of an Incentive Stock
Option following termination of the Grantee’s Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

2.11 “Effective Date” means September 30, 2004, the date the Plan is approved by
the Board.

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.13 “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, is admitted to quotation on
The Nasdaq Stock Market, Inc., or is publicly traded on an established
securities market, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on such exchange or in such market (if there is more
than one such exchange or market the Board shall determine the appropriate
exchange or market) on the Grant Date or such other determination date (or if
there is no such reported closing price, the Fair Market Value shall be the mean
between the highest bid and lowest asked prices or between the high and low sale
prices on such trading day) or, if no sale of Stock is reported for such trading
day, on the next preceding day on which any sale shall have been reported. If
the Stock is not listed on such an exchange, quoted on such system or traded on
such a market, Fair Market Value shall be the value of the Stock as determined
by the Board in good faith.

 

- 2 -



--------------------------------------------------------------------------------

2.14 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more these persons have more than 50% of
the beneficial interest, a foundation in which any one or more of these persons
(or the Grantee) control the management of assets, and any other entity in which
one or more these persons (or the Grantee) own more than 50% of the voting
interests; provided, however, that to the extent required by applicable law, the
term Family Member shall be limited to a person who is a spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee or a trust or
foundation for the exclusive benefit of any one or more of these persons.

2.15 “Grant” means an award of an Option or Restricted Stock under the Plan.

2.16 “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves a Grant, (ii) the date on which the
recipient of a Grant first becomes eligible to receive a Grant under Section 5
hereof, or (iii) such other date as may be specified by the Board.

2.17 “Grantee” means a person who receives or holds an Option or Restricted
Stock under the Plan.

2.18 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

2.19 “Nonqualified Stock Option” means a stock option that is not an Incentive
Stock Option.

2.20 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.

2.21 “Option Price” means the purchase price for each share of Stock subject to
an Option.

2.22 “Other Agreement” shall have the meaning set forth in Section 13 hereof.

2.23 “Plan” means this ARCA Discovery, Inc. 2004 Stock Incentive Plan.

2.24 “Purchase Price” means the purchase price for each share of Stock pursuant
to a Grant of Restricted Stock.

2.25 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.

 

- 3 -



--------------------------------------------------------------------------------

2.26 “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 9 hereof, that are subject to restrictions and to a risk of forfeiture.

2.27 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.28 “Service” means service as an employee, officer, director or other Service
Provider of the Company or an Affiliate. Unless otherwise stated in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be an employee, officer, director or other Service Provider of the Company or
an Affiliate. Subject to the preceding sentence, whether a termination of
Service shall have occurred for purposes of the Plan shall be determined by the
Board, which determination shall be final, binding and conclusive.

2.29 “Service Provider” means an employee, officer or director of the Company or
an Affiliate, or a consultant or adviser currently providing services to the
Company or an Affiliate.

2.30 “Stock” means the common stock, $0.001 par value per share, of the Company.

2.31 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

2.32 “Ten-Percent Stockholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Section 424(d) of the Code shall be applied.

 

3. ADMINISTRATION OF THE PLAN

 

  3.1 Board.

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law. The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Grant or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Grant or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable law.
The interpretation and construction by the Board of any provision of the Plan,
any Grant or any Award Agreement shall be final, binding and conclusive. To the
extent permitted by law, the Board may delegate its authority under the Plan to
a member of the Board or an executive officer of the Company who is a member of
the Board.

 

- 4 -



--------------------------------------------------------------------------------

  3.2 Committee.

The Board from time to time may delegate to one or more Committees such powers
and authorities related to the administration and implementation of the Plan, as
set forth in Section 3.1 above and in other applicable provisions, as the Board
shall determine, consistent with the certificate of incorporation and by-laws of
the Company and applicable law. In the event that the Plan, any Grant or any
Award Agreement entered into hereunder provides for any action to be taken by or
determination to be made by the Board, such action may be taken by or such
determination may be made by the applicable Committee if the power and authority
to do so has been delegated to the Committee by the Board as provided for in
Section 3.1. Unless otherwise expressly determined by the Board, any such action
or determination by the Committee shall be final, binding and conclusive. To the
extent permitted by law, the Committee may delegate its authority under the Plan
to a member of the Board or an executive officer of the Company who is a member
of the Board.

 

  3.3 Grants.

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

 

  (i) designate Grantees,

 

  (ii) determine the type or types of Grants to be made to a Grantee,

 

  (iii) determine the number of shares of Stock to be subject to a Grant,

 

  (iv) establish the terms and conditions of each Grant (including, but not
limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of a Grant or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options),

 

  (v) prescribe the form of each Award Agreement evidencing a Grant, and

 

  (vi) amend, modify, or supplement the terms of any outstanding Grant.

Such authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to modify Grants to eligible
individuals who are foreign nationals or are individuals who are employed
outside the United States to recognize differences in local law, tax policy, or
custom. As a condition to any Grant, the Board shall have the right, at its
discretion, to require Grantees to return to the Company Grants previously
awarded under the Plan. Subject to the terms and conditions of the Plan, any
such subsequent Grant shall be upon such terms and conditions as are specified
by the Board at the time the new Grant is made. The Board shall have the right,
in its discretion, to make Grants in substitution or exchange for any other
grant under another plan of the Company, any Affiliate, or any business entity
to be acquired by the Company or an Affiliate. The Company may retain the right
in an Award Agreement to cause a forfeiture of the gain realized by a Grantee on
account of actions taken by the Grantee in violation or breach of or in conflict
with any non-competition agreement, any

 

- 5 -



--------------------------------------------------------------------------------

agreement prohibiting solicitation of employees or clients of the Company or any
Affiliate thereof or any confidentiality obligation with respect to the Company
or any Affiliate thereof or otherwise in competition with the Company or any
Affiliate thereof, to the extent specified in such Award Agreement applicable to
the Grantee. Furthermore, the Company may annul a Grant if the Grantee is an
employee of the Company or an Affiliate thereof and is terminated for Cause as
defined in the applicable Award Agreement or the Plan, as applicable.

 

  3.4 Deferral Arrangement.

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans.

 

  3.5 No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant or Award
Agreement.

 

4. STOCK SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 15 hereof and the limitation of the
next paragraph relating to Restricted Stock, the number of shares of Stock
available for issuance under the Plan shall be 700,000. Stock issued or to be
issued under the Plan shall be authorized but unissued shares or, to the extent
permitted by applicable law, issued shares that have been reacquired by the
Company. If any shares covered by a Grant are not purchased or are forfeited, or
if a Grant otherwise terminates without delivery of any Stock subject thereto,
then the number of shares of Stock counted against the aggregate number of
shares available under the Plan with respect to such Grant shall, to the extent
of any such forfeiture or termination, again be available for making Grants
under the Plan. If the exercise price of any Option granted under the Plan is
satisfied by tendering shares of Stock to the Company (by either actual delivery
or by attestation), only the number of shares of Stock issued net of the shares
of Stock tendered shall be deemed delivered for purposes of determining the
maximum number of shares of Stock available for delivery under the Plan.

 

5. GRANT ELIGIBILITY

 

  5.1 Employees and Other Service Providers.

Grants (including Grants of Incentive Stock Options, subject to Section 5.3) may
be made under the Plan to any employee, officer or director of, or other Service
Provider providing services to, the Company or any Affiliate. To the extent
required by applicable state law, Grants within certain states may be limited to
employees and officers or employees, officers and directors.

 

- 6 -



--------------------------------------------------------------------------------

  5.2 Successive Grants.

An eligible person may receive more than one Grant, subject to such restrictions
as are provided herein.

 

  5.3 Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

 

6. AWARD AGREEMENT

Each Grant pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine, which
specifies the number of shares subject to the Grant and provides for adjustment
in accordance with Section 15. Award Agreements granted from time to time or at
the same time need not contain similar provisions but shall be consistent with
the terms of the Plan. Each Award Agreement evidencing a Grant of Options shall
specify whether such Options are intended to be Nonqualified Stock Options or
Incentive Stock Options, and in the absence of such specification such options
shall be deemed Nonqualified Stock Options.

 

7. TERMS AND CONDITIONS OF OPTIONS

 

  7.1 Option Price.

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. In the case of an Incentive Stock Option
the Option Price shall not be less than the Fair Market Value on the Grant Date
of a share of Stock; provided, however, that in the event that a Grantee is a
Ten-Percent Stockholder, the Option Price of an Incentive Stock Option granted
to such Grantee shall be not less than 110% of the Fair Market Value of a share
of Stock on the Grant Date. To the extent required by applicable law, in the
case of a Nonqualified Stock Option, the Option Price shall be not less than 85%
of the Fair Market Value on the Grant Date of a share of Stock; provided,
however, that in the event that a Grantee is a Ten-Percent Stockholder, the
Option Price shall be not less than 110% of the Fair Market Value of a share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.

 

  7.2 Vesting.

Subject to Sections 7.3 and 15.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 7.2, fractional numbers of shares

 

- 7 -



--------------------------------------------------------------------------------

of Stock subject to an Option shall be rounded down to the next nearest whole
number. To the extent required by applicable law, each Option shall become
exercisable no less rapidly than the rate of 20% per year for each of the first
five years from the Grant Date based on continued Service. Subject to the
preceding sentence, the Board may provide, for example, in the Award Agreement
for (i) accelerated exercisability of the Option in the event the Grantee’s
Service terminates on account of death, Disability or another event,
(ii) expiration of the Option prior to its term in the event of the termination
of the Grantee’s Service, (iii) immediate forfeiture of the Option in the event
the Grantee’s Service is terminated for Cause or (iv) unvested Options to be
exercised subject to the Company’s right of repurchase with respect to unvested
shares of Stock.

 

  7.3 Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the Grant Date, or under such circumstances and on such date prior thereto as is
set forth in the Plan or as may be fixed by the Board and stated in the Award
Agreement relating to such Option; provided, however, that in the event that the
Grantee is a Ten-Percent Stockholder, an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall not be exercisable after the
expiration of five years from its Grant Date.

 

  7.4 Exercise of Options on Termination of Service.

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service. Notwithstanding
the foregoing, to the extent required by applicable law, each Option shall
provide that the Grantee shall have the right to exercise the vested portion of
any Option held at termination for at least 30 days following termination of
Service with the Company for any reason (other than for Cause), and that the
Grantee shall have the right to exercise the Option for at least six months if
the Grantee’s Service terminates due to death or Disability.

 

  7.5 Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
shareholders of the Company, or after ten years following the Grant Date, or
after the occurrence of an event referred to in Section 15 hereof which results
in termination of the Option.

 

  7.6 Exercise Procedure.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised. The minimum number of shares of
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of (i) 100 shares or such lesser number set forth
in the applicable Award

 

- 8 -



--------------------------------------------------------------------------------

Agreement and (ii) the maximum number of shares available for purchase under the
Option at the time of exercise. The Option Price shall be payable in a form
described in Section 10.

 

  7.7 Right of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a shareholder (for
example, the right to cash or dividend payments or distributions attributable to
the subject shares of Stock or to direct the voting of shares of Stock) until
the shares of Stock covered thereby are fully paid and issued to such
individual.

 

  7.8 Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing such Grantee’s ownership of the shares of
Stock purchased upon such exercise of the Option.

 

8. TRANSFERABILITY OF OPTIONS

 

  8.1 Transferability of Options.

Except as provided in Section 8.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 

  8.2 Family Transfers.

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option that is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.2, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) unless applicable law
does not permit such transfers, a transfer to an entity in which more than 50%
of the voting interests are owned by Family Members (or the Grantee) in exchange
for an interest in that entity. Following a transfer under this Section 8.2, any
such Option shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, and shares of Stock acquired
pursuant to the Option shall be subject to the same restrictions on transfer of
shares as would have applied to the Grantee. Subsequent transfers of transferred
Options are prohibited except to Family Members of the original Grantee in
accordance with this Section 8.2 or by will or the laws of descent and
distribution. The events of termination of Service under an Option shall
continue to be applied with respect to the original Grantee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods specified in the applicable Award Agreement, and the shares may be
subject to repurchase by the Company or its assignee.

 

- 9 -



--------------------------------------------------------------------------------

9. RESTRICTED STOCK

 

  9.1 Grant of Restricted Stock.

The Board may from time to time grant Restricted Stock to persons eligible to
receive Grants under Section 5 hereof, subject to such restrictions, conditions
and other terms as the Board may determine.

 

  9.2 Restrictions.

At the time a Grant of Restricted Stock is made, the Board shall establish a
restriction period applicable to such Restricted Stock. Each Grant of Restricted
Stock may be subject to a different restriction period. The Board may, in its
sole discretion, at the time a Grant of Restricted Stock is made, prescribe
conditions that must be satisfied prior to the expiration of the restriction
period, including the satisfaction of corporate or individual performance
objectives or continued Service, in order that all or any portion of the
Restricted Stock shall vest. To the extent required by applicable law, the
vesting restrictions applicable to a Grant of Restricted Stock shall lapse no
less rapidly than the rate of 20% per year for each of the first five years from
the Grant Date, based on continued Service.

The Board also may, in its sole discretion, shorten or terminate the restriction
period or waive any of the conditions applicable to all or a portion of the
Restricted Stock. The Restricted Stock may not be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the restriction period or
prior to the satisfaction of any other conditions prescribed by the Board with
respect to such Restricted Stock.

 

  9.3 Restricted Stock Certificates.

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date. The Board may provide in an Award Agreement that either (i) the
Secretary of the Company shall hold such certificates for the Grantee’s benefit
until such time as the Restricted Stock is forfeited to the Company, or the
restrictions lapse, or (ii) such certificates shall be delivered to the Grantee,
provided, however, that such certificates shall bear a legend or legends that
complies with the applicable securities laws and regulations and makes
appropriate reference to the restrictions imposed under the Plan and the Award
Agreement.

 

  9.4 Rights of Holders of Restricted Stock.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock. The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 

- 10 -



--------------------------------------------------------------------------------

  9.5 Termination of Service.

Unless otherwise provided by the Board in the applicable Award Agreement, upon
the termination of a Grantee’s Service with the Company or an Affiliate, any
shares of Restricted Stock held by such Grantee that have not vested, or with
respect to which all applicable restrictions and conditions have not lapsed,
shall immediately be deemed forfeited. Upon forfeiture of Restricted Stock, the
Grantee shall have no further rights with respect to such Grant, including but
not limited to any right to vote Restricted Stock or any right to receive
dividends with respect to shares of Restricted Stock.

 

  9.6 Purchase and Delivery of Stock.

The Grantee shall be required to purchase the Restricted Stock from the Company
at a Purchase Price equal to the greater of (i) the aggregate par value of the
shares of Stock represented by such Restricted Stock or (ii) the Purchase Price,
if any, specified in the Award Agreement relating to such Restricted Stock. The
Purchase Price shall be payable in a form described in Section 10 or, in the
discretion of the Board, in consideration for past Services rendered to the
Company or an Affiliate. To the extent required by applicable law, the Purchase
Price of a share of Restricted Stock shall be not less than 85% of the Fair
Market Value on the Grant Date of a share of Stock; provided, however, that in
the event that the Grantee is a Ten-Percent Stockholder, the Purchase Price
shall be not less than 100% of the Fair Market Value on the Grant Date of a
share of Stock.

Upon the expiration or termination of the restriction period and the
satisfaction of any other conditions prescribed by the Board, having properly
paid the Purchase Price, the restrictions applicable to shares of Restricted
Stock shall lapse, and, unless otherwise provided in the Award Agreement, a
stock certificate for such shares shall be delivered, free of all such
restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the case
may be.

 

10. FORM OF PAYMENT

 

  10.1 General Rule.

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.

 

  10.2 Surrender of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares, if acquired from the Company, shall have been
held for at least six months at the time of tender and which shall be valued,
for purposes of determining the extent to which the Option Price or Purchase
Price has been paid thereby, at their Fair Market Value on the date of exercise.

 

- 11 -



--------------------------------------------------------------------------------

  10.3 Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock), to
the extent the Award Agreement so provides and the shares of Stock have become
publicly traded, payment of the Option Price for shares purchased pursuant to
the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 11.

 

  10.4 Promissory Note.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part with a full recourse promissory note
executed by the Grantee. The interest rate and other terms and conditions of
such note shall be determined by the Board. The Board may require that the
Grantee pledge the Stock subject to the Grant for the purpose of securing
payment of the note. In no event shall stock certificate(s) representing the
Stock be released to the Grantee until such note is paid in full.

 

11. WITHHOLDING TAXES

The Company or any Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to Restricted Stock or upon
the issuance of any shares of Stock upon the exercise of an Option. At the time
of such vesting, lapse, or exercise, the Grantee shall pay to the Company or
Affiliate, as the case may be, any amount that the Company or Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation.
Subject to the prior approval of the Company or the Affiliate, which may be
withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 11 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

 

12. RESTRICTIONS ON TRANSFER OF SHARES OF STOCK

 

  12.1 Right of First Refusal.

Subject to Section 12.4 below, a Grantee (or such other individual who is
entitled to exercise an Option or otherwise acquire shares pursuant to a Grant
under the terms of this Plan) shall not sell, pledge, assign, gift, transfer, or
otherwise dispose of any shares of Stock acquired

 

- 12 -



--------------------------------------------------------------------------------

pursuant to a Grant to any person or entity without first offering such shares
to the Company for purchase on the same terms and conditions as those offered
the proposed transferee. The Company may assign its right of first refusal under
this Section 12.1 in whole or in part, to (1) any holder of stock or other
securities of the Company (a “Stockholder”), (2) any Affiliate or (3) any other
person or entity that the Board determines has a sufficient relationship with or
interest in the Company. The Company shall give reasonable written notice to the
Grantee of any such assignment of its rights. The restrictions of this
Section 12.1 apply to any person to whom Stock that was originally acquired
pursuant to a Grant is sold, pledged, assigned, bequeathed, gifted, transferred
or otherwise disposed of, without regard to the number of such subsequent
transferees or the manner in which they acquire the Stock, but the restrictions
of this Section 12.1 do not apply to a transfer of Stock that occurs as a result
of the death of the Grantee or of any subsequent transferee (but shall apply to
the executor, the administrator or personal representative, the estate, and the
legatees, beneficiaries and assigns thereof).

 

  12.2 Repurchase and Other Rights.

Stock issued upon exercise of an Option or pursuant to the Grant of Restricted
Stock may be subject to such right of repurchase or other transfer restrictions
as the Board may determine, consistent with applicable law. Any such additional
restriction shall be set forth in the Award Agreement.

 

  12.3 Installment Payments.

 

  12.3.1 General Rule.

In the case of any purchase of Stock or an Option under this Section 12, the
Company or its permitted assignee may pay the Grantee, transferee of the Option
or other registered owner of the Stock the purchase price in three or fewer
annual installments. Interest shall be credited on the installments at the
applicable federal rate (as determined for purposes of Section 1274 of the Code)
in effect on the date on which the purchase is made. The Company or its
permitted assignee shall pay at least one-third of the total purchase price each
year, plus interest on the unpaid balance, with the first payment being made on
or before the 60th day after the purchase.

 

  12.3.2 Exception in the Case of Stock Repurchase Right.

If an Award Agreement authorizes, upon the Grantee’s termination of Service, the
repurchase of shares of Stock acquired by the Grantee pursuant to the exercise
of an Option or under a Grant of Restricted Stock, to the extent required by
applicable law, payment shall be made in cash or by cancellation of indebtedness
within the later of 90 days from the date of termination of Service or 90 days
from the date of exercise or purchase, as the case may be.

 

  12.4 Publicly Traded Stock.

If the Stock is listed on an established national or regional stock exchange or
is admitted to quotation on The Nasdaq Stock Market, Inc., or is publicly traded
in an established securities market, the foregoing transfer restrictions of
Sections 12.1 and 12.2 shall terminate as of the first date that the Stock is so
listed, quoted or publicly traded.

 

- 13 -



--------------------------------------------------------------------------------

  12.5 Legend.

In order to enforce the restrictions imposed upon shares of Stock under this
Plan or as provided in an Award Agreement, the Board may cause a legend or
legends to be placed on any certificate representing shares issued pursuant to
this Plan that complies with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under it.

 

13. PARACHUTE LIMITATIONS

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
participants or beneficiaries of which the Grantee is a member), whether or not
such compensation is deferred, is in cash, or is in the form of a benefit to or
for the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Options or
Restricted Stock held by that Grantee and any right to receive any payment or
other benefit under this Plan shall not become exercisable or vested (i) to the
extent that such right to exercise, vesting, payment, or benefit, taking into
account all other rights, payments, or benefits to or for the Grantee under this
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Grantee without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other rights,
payments, or benefits to or for the Grantee under any Other Agreement or any
Benefit Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment.

 

14. REQUIREMENTS OF LAW

 

  14.1 General.

The Company shall not be required to sell or issue any shares of Stock under any
Grant if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising a right emanating from such Grant, or
the Company of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that

 

- 14 -



--------------------------------------------------------------------------------

the listing, registration or qualification of any shares subject to a Grant upon
any securities exchange or under any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issuance or purchase
of shares hereunder, no shares of Stock may be issued or sold to the Grantee or
any other individual exercising an Option pursuant to such Grant unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Grant. Specifically, in connection with the Securities Act, upon the exercise of
any right emanating from such Grant or the delivery of any shares of Restricted
Stock, unless a registration statement under the Securities Act is in effect
with respect to the shares of Stock covered by such Grant, the Company shall not
be required to sell or issue such shares unless the Board has received evidence
satisfactory to it that the Grantee or any other individual exercising an Option
may acquire such shares pursuant to an exemption from registration under the
Securities Act. Any determination in this connection by the Board shall be
final, binding, and conclusive. The Company may, but shall in no event be
obligated to, register any securities covered hereby pursuant to the Securities
Act. The Company shall not be obligated to take any affirmative action in order
to cause the exercise of an Option or the issuance of shares of Stock pursuant
to the Plan to comply with any law or regulation of any governmental authority.
As to any jurisdiction that expressly imposes the requirement that an Option
shall not be exercisable until the shares of Stock covered by such Option are
registered or are exempt from registration, the exercise of such Option (under
circumstances in which the laws of such jurisdiction apply) shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

 

  14.2 Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Grants
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.

 

  14.3 Financial Reports.

To the extent required by applicable law, not less often than annually, the
Company shall furnish to Grantees summary financial information including a
balance sheet regarding the Company’s financial condition and results of
operations, unless such Grantees have duties with the Company that assure them
access to equivalent information. Such financial statements need not be audited.

 

- 15 -



--------------------------------------------------------------------------------

15. EFFECT OF CHANGES IN CAPITALIZATION

 

  15.1 Changes in Stock.

The number of shares for which Grants of Options and Restricted Stock may be
made under the Plan shall be proportionately increased or decreased for any
increase or decrease in the number of shares of Stock on account of any
recapitalization, reclassification, stock split, reverse split, combination of
shares, exchange of shares, stock dividend or other distribution payable in
capital stock, or for any other increase or decrease in such shares effected
without receipt of consideration by the Company occurring after the Effective
Date (any such event hereafter referred to as a “Corporate Event”). In addition,
subject to the exception set forth in the last sentence of Section 15.4, the
number of shares for which Grants are outstanding shall be proportionately
increased or decreased for any increase or decrease in the number of shares of
Stock on account of any Corporate Event. Any such adjustment in outstanding
Options shall not change the aggregate Option Price payable with respect to
shares that are subject to the unexercised portion of an Option outstanding but
shall include a corresponding proportionate adjustment in the Option Price per
share. The conversion of any convertible securities of the Company shall not be
treated as an increase in shares effected without receipt of consideration. In
the event of any distribution to the Company’s stockholders of securities of any
other entity or other assets (other than dividends payable in cash or stock of
the Company) without receipt of consideration by the Company, the Company may,
in such manner as the Company deems appropriate, adjust (i) the number and kind
of shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding Options to reflect such distribution.

 

  15.2 Reorganization in Which the Company Is the Surviving Entity and in Which
No Change of Control Occurs.

Subject to the exception set forth in the last sentence of Section 15.4, if the
Company shall be the surviving entity in any reorganization, merger, or
consolidation of the Company with one or more other entities and in which no
Change of Control occurs, any Grant theretofore made pursuant to the Plan shall
pertain to and apply solely to the common stock shares to which a holder of the
number of shares of Stock subject to such Grant would have been entitled
immediately following such reorganization, merger, or consolidation, and in the
case of Options, with a corresponding proportionate adjustment of the Option
Price per share so that the aggregate Option Price thereafter shall be the same
as the aggregate Option Price of the shares remaining subject to the Option
immediately prior to such reorganization, merger, or consolidation. Subject to
any contrary language in an Award Agreement evidencing a Grant of Restricted
Stock, any restrictions applicable to such Restricted Stock shall apply as well
to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.

 

  15.3 Reorganization, Sale of Assets or Sale of Stock Which Involves a Change
of Control.

Subject to the exceptions set forth in the last sentence of this Section 15.3
and the last sentence of Section 15.4 upon the occurrence of a Change of
Control, (i) all outstanding shares of Restricted Stock shall be deemed to have
vested, and, with the exception of such restrictions imposed under Section 12,
all restrictions and conditions applicable to such shares of Restricted

 

- 16 -



--------------------------------------------------------------------------------

Stock shall be deemed to have lapsed, immediately prior to the occurrence of
such Change of Control, and (ii) either of the following two actions shall be
taken:

(A) 15 days prior to the scheduled consummation of a Change of Control, all
Options outstanding hereunder shall become immediately exercisable and shall
remain exercisable for a period of 15 days; or

(B) the Board may elect, in its sole discretion, to cancel any outstanding
Grants and pay or deliver, or cause to be paid or delivered, to the holder
thereof an amount in cash or securities having a value (as determined by the
Board acting in good faith), in the case of Restricted Stock, equal to the
formula or fixed price per share paid to holders of shares of Stock and, in the
case of Options, equal to the product of the number of shares of Stock subject
to the Option (the “Option Shares”) multiplied by the amount, if any, by which
(I) the formula or fixed price per share paid to holders of shares of Stock
pursuant to such transaction exceeds (II) the Option Price applicable to such
Option Shares.

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option during such 15-day period shall be conditioned upon the
consummation of the event and shall be effective only immediately before the
consummation of the event, and (ii) upon consummation of any Change of Control
the Plan, and all outstanding but unexercised Options shall terminate. The Board
shall send written notice of an event that will result in such a termination to
all individuals who hold Options not later than the time at which the Company
gives notice thereof to its shareholders. This Section 15.3 shall not apply to
any Change of Control to the extent that provision is made in writing in
connection with such Change of Control for the assumption or continuation of the
Options and Restricted Stock theretofore granted, or for the substitution for
such Options and Restricted Stock for new common stock options and new common
stock restricted stock relating to the stock of a successor entity, or a parent
or subsidiary thereof, with appropriate adjustments as to the number of shares
(disregarding any consideration that is not common stock) and option prices, in
which event the Plan and Options and Restricted Stock theretofore granted shall
continue in the manner and under the terms so provided.

 

  15.4 Adjustments.

Adjustments under Section 15 related to shares of Stock or securities of the
Company shall be made by the Board, whose determination in that respect shall be
final, binding and conclusive. No fractional shares or other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share. The Board may provide in the Award Agreements at the time
of Grant, or any time thereafter with the consent of the Grantee, for different
provisions to apply to a Grant in place of those described in Sections 15.1,
15.2 and 15.3.

 

  15.5 No Limitations on Company.

The making of Grants pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its

 

- 17 -



--------------------------------------------------------------------------------

capital or business structure or to merge, consolidate, dissolve, or liquidate,
or to sell or transfer all or any part of its business or assets.

 

16. DURATION AND AMENDMENTS

 

  16.1 Term of the Plan.

The Effective Date of this Plan is the date of its adoption by the Board,
subject to the approval of the Plan by the Company’s stockholders. In the event
that the stockholders fail to approve the Plan within 12 months after its
adoption by the Board, any Grants already made shall be null and void, and no
additional Grants shall be made after such date. The Plan shall terminate
automatically ten years after its adoption by the Board and may be terminated on
any earlier date as next provided.

 

  16.2 Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Grants have not been made. An
amendment to the Plan shall be contingent on approval of the Company’s
stockholders only to the extent required by applicable law, regulations or
rules. No Grants shall be made after the termination of the Plan. No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, alter or impair rights or obligations under any Grant theretofore
awarded under the Plan.

 

17. GENERAL PROVISIONS

 

  17.1 Disclaimer of Rights

No provision in the Plan or in any Grant or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. The obligation of the Company to pay any benefits pursuant to
this Plan shall be interpreted as a contractual obligation to pay only those
amounts described herein, in the manner and under the conditions prescribed
herein. The Plan shall in no way be interpreted to require the Company to
transfer any amounts to a third party trustee or otherwise hold any amounts in
trust or escrow for payment to any participant or beneficiary under the terms of
the Plan.

 

  17.2 Nonexclusivity of the Plan

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

 

- 18 -



--------------------------------------------------------------------------------

  17.3 Captions

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 

  17.4 Other Award Agreement Provisions

Each Grant awarded under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

  17.5 Number and Gender

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

  17.6 Severability

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

  17.7 Governing Law

The validity and construction of this Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Delaware
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Grants awarded hereunder to the substantive laws of any other jurisdiction.

 

- 19 -



--------------------------------------------------------------------------------

18. EXECUTION

To record adoption of the Plan by the Board as of September 30, 2004, and
approval of the Plan by the stockholders on September 30, 2004, the Company has
caused its authorized officer to execute the Plan.

 

ARCA DISCOVERY, INC. By:  

/s/ Michael R. Bristow

  Michael R. Bristow   Chief Executive Officer and President

 

- 20 -